Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reissue Applications
2.	Reissue Application 16/710,577 was filed on 12/11/2019 as a reissue of 15/214,168 (now US 9,842,130) filed on 02/18/2015.

3.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier “First to Invent” provisions apply.

4.	Claims 1-36 are pending.

Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which US Patent

Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and
litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to
timely apprise the Office of any information which is material to patentability of the
claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and
prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and
1442.04.

Oath/Declaration
35 U.S.C. 251
6.	The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.  Specifically, In accordance with 35 U.S.C. 251, the error upon which a reissue is based must be one which causes the patent to be "deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent." Thus, an error under 35 U.S.C. 251  has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251. These 35 U.S.C. 251  error is already present), and may be made via a certificate of correction; see MPEP § 1481.
Specifically, the amendments to the claims appear to be editorial corrections in nature and therefore a proper error has not been presented that deems the patent partly inoperative or invalid for the reasons specified in 35 U.S.C. 251.

Rejections - 35 U.S.C. 251
7.	Claims 1-36 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, the phrases in claim 1 reciting, “wherein the accessed instructions to enumerate tree hierarchies” and “wherein executing the accessed tree hierarchy enumeration instructions further comprising” appear to either be grammatically incorrect, missing linking words and/or are incomplete or fragments.  
Claim 10 also recites “wherein the accessed instructions to enumerate tree hierarchies; and” which appears to be incomplete.  
Similarly, claims 19 and 28 recite, “wherein the executable instructions to enumerate tree hierarchies” and “wherein the accessed tree hierarchy enumeration instructions further:  to enumerate tree hierarchies…” which appear to be missing some linking words and/or are incomplete.  
Additionally, claim 19 recites ‘the one or more processors able to store in at least one of the physical memory devices…if any…”.  The use of the phrase “able to store” renders the claims indefinite as it is unclear if the storing is actually occurring.  Similarly, claim 28 recites, both “one or more processors able to execute the instructions” and “the one or more physical memory devices also able to store binary digital signal qualities…if any…”
Clarification and/or correction is required.  
Dependent claims 2-9, 11-18, 20-27, and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph or incorporating the deficiencies of their base claim from which they depend.

Prior Art Rejections

11.	Claims 1-36 have not been rejected under prior art.  Examiner’s search did not produce references that fairly teach or suggest the subject matter as described by the combination of limitations in the claims.  However, there are outstanding rejections with respect to 35 U.S.C. 251 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RACHNA S DESAI/
Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:
/WHW/
Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992